Case: 21-40711        Document: 00516566107           Page: 1      Date Filed: 12/05/2022




             United States Court of Appeals
                  for the Fifth Circuit                                      United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                     No. 21-40711                            December 5, 2022
                                   Summary Calendar                            Lyle W. Cayce
                                                                                    Clerk

   Eric Watkins,

                                                                 Plaintiff—Appellant,

                                           versus

   UP Statcher, Individually and in His Official Capacity as Assistant Food
   Service Administrator; Food Service Administrator, Individually
   and in His Official Capacity; Food Service Formans, Individually and
   in Their Official Capacities; Jody Upton, Individually and in His Official
   Capacity as Warden; G. Maldonado, Jr., Individually and in His
   Official Capacity as a Bureau of Prison Regional Director; Harrell
   Watts, Individually and in His Official Capacity as the Bureau of Prisons
   Central Office’s National Inmate Appeals Administrator,

                                                               Defendants—Appellees.


                     Appeal from the United States District Court
                          for the Eastern District of Texas
                               USDC No. 1:11-CV-619


   Before Barksdale, Higginson, and Ho, Circuit Judges.
   Per Curiam:*


         *
             This opinion is not designated for publication. See 5th Circuit Rule 47.5.
Case: 21-40711      Document: 00516566107         Page: 2    Date Filed: 12/05/2022




          Eric Watkins, former federal prisoner # 55630-004 (he was released in
   2010), proceeding pro se and in forma pauperis, filed a complaint pursuant to
   Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
   (1971) (certain constitutional violations by federal actors). Watkins claimed
   defendants retaliated and discriminated against him by denying him meals
   and tampering with his food because of grievances he had filed. The district
   court dismissed the complaint for failure to state a claim upon which relief
   may be granted, concluding: his claims were time barred; and, alternatively,
   he failed to state a claim on the merits. See 28 U.S.C. § 1915(e)(2)(B)(ii)
   (requiring court to sua sponte dismiss complaint which fails to state a claim
   during in forma pauperis proceedings).
          Watkins maintains his claims were timely filed because the statute of
   limitations was tolled while he exhausted administrative remedies during his
   imprisonment. Further, Watkins contends Bivens affords a claim in his action
   because no other remedy exists to allow him to sue federal officials for
   violations of his constitutional rights. Finally, Watkins claims that several
   supervisory defendants should be held responsible for the retaliatory acts of
   their employees.
          The dismissal of Watkins’ complaint is reviewed de novo. E.g.,
   Samford v. Dretke, 562 F.3d 674, 678 (5th Cir. 2009). Because he fails to state
   a claim on the merits, our court need not address the timeliness issue. E.g.,
   Watkins v. Three Admin. Remedy Coordinators of Bureau of Prisons, 998 F.3d
   682, 684–86 (5th Cir. 2021) (declining to address timeliness because “even
   if [the] claims were timely, they must still be dismissed”).
          As concluded in the above-cited nearly identical appeal filed
   previously by Watkins, “although [he] asserts Bivens claims . . . under the
   First Amendment, Fifth Amendment, and Eighth Amendment, his claims
   are best construed” as First Amendment retaliation claims. Id. at 685.
Case: 21-40711      Document: 00516566107           Page: 3   Date Filed: 12/05/2022




                                     No. 21-40711


   “[T]here is no Bivens actions for First Amendment retaliation”. Egbert v.
   Boule, 142 S. Ct. 1793, 1807 (2022). Additionally, to the extent he asserts
   violations against supervisory defendants, vicarious liability does not apply in
   Bivens actions. Watkins, 998 F.3d at 686. Because Bivens does not provide a
   remedy for his claims, the court did not err by dismissing his complaint.
          AFFIRMED.




                                          3